EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Daniel P. Aleksynas on 12/20/2021.  
	The claims have been amended as follow:
The subject matter of claim 5 is incorporated into claim 1.  Claims 3 and 5 are now canceled.  
Claim 1.  A system comprising:
a.	a steam box comprising:
i.	a housing and
ii.	a diffuser; 
b.	a support arm connected to and extending from the housing of the steam box and supporting the housing of the steam box; 
c.	a rotary actuator that rotates the housing and the diffuser of the steam box between a working position where the diffuser faces a portion of a paper machine and a rotated position where the diffuser faces away from the portion of the paper machine, and wherein the housing and the diffuser rotate relative to the paper machine and the support arm; and
d. 	a rotation arm in communication with the rotary actuator so that the rotary actuator moves the rotation arm to move the steam box. 
Claim 3. (Canceled)
Claim 5. (Canceled)

Allowable Subject Matter
Claim 1, 2, 4, and 6-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:   A system comprising a steam box having a combination of a housing and a diffuser in which a rotary actuator rotates the housing and the diffuser of the steam box between a working position where the diffuser faces a portion of a paper machine and a rotated position where the diffuser faces away from the portion of the paper machine, and wherein the housing and the diffuser rotate relative to the paper machine and the support arm; and
d. 	a rotation arm in communication with the rotary actuator so that the rotary actuator moves the rotation arm to move the steam box.
Claims 2, 4, and 6-20 are dependent directly/indirectly on claim 1 and therefore, they are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restriction
 Claims 1-7 are directed to a steam box.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-15 directed to a steam box and a monitoring system, and claims 16-20 drawn to a stem box and a cleaning system, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's arguments filed on November 23, 2021 have been considered.
In view of the arguments and amendment to the claims, the objections to the specification and claim 1, set forth previously have been withdrawn.  All remaining claimed features have been clearly defined and have support in the specification.  Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 102 & 103 as being unpatentable over Norman F. Dove (USP 4,351,700).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748